Title: To James Madison from Daniel James, 31 July 1809
From: James, Daniel
To: Madison, James


Dear Sir31h. July 1809.
I Have made free as an Individual, to rite a few lines to you on the Subject of the Negociation between us and great Britton. Whether you think their is a probable chance of the same taking place, or whether we are to have no trade at all with them; our corps of wheat are uncommonly Good, this year. And we Know not what to be at for the best; if it is not too much trouble to your Excellency to drop me a few lines on that Subject; I shall receive it a mark of pecular friendship to one of your advocates; who am a citizen of the county of Madison Va. Living on crooked Run ten mile below the court House. I will not be troublesom to your Honour at any time. But our criticle Situation at this period is the Only cause. I remain dear Sir with the Highest Respect Yr Most Obt. & most Huml. Servt
Daniel James
